19 So.3d 431 (2009)
Oliver THOMAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2150.
District Court of Appeal of Florida, Third District.
September 23, 2009.
*432 Oliver Thomas, in proper person.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and LAGOA and SALTER, JJ.
PER CURIAM.
Oliver Thomas appeals the denial of a Florida Rule of Criminal Procedure 3.800(c) motion to mitigate his sentence. A trial court's denial of a 3.800(c) motion to mitigate sentence is not appealable. Royal v. State, 736 So.2d 157 (Fla. 3d DCA 1999). Accordingly, we dismiss the appeal.
Appeal dismissed.